—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered December 23, 1996, convicting defendant, after a jury trial, of criminal contempt in the first degree, and sentencing him to a term of lVs to 4 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People correctly concede, a new trial is required because a deliberating juror was replaced with an alternate without defendant’s written consent, in violation of CPL 270.35 (1). Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.